DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 8-10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected pressing device for an electrode assembly, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 07 June 2022.
Applicant’s election without traverse of claims 1-7 drawn to a method for manufacturing an electrode assembly in the reply filed on 07 June 2022 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 1 recites the limitation “wherein the pressing step comprises:” that lacks sufficient antecedent basis because “a pressing step” has not been recited in this independent claim. Additionally, this rejection applies to all the dependent claims of claim 1, which are claims 2-7. Appropriate correction is required.
Claims 2-4 recite the limitation “during the pressing step” that is of indefinite meaning because the claim that claims 2-4 depend on (claim 1) recites more than one pressing step. For purposes of compact prosecution, the examiner assumes that the pressing step of claim 2 further limits the recited “pressing a plurality of peripheral areas”, that of claim 3 further limits the recited “pressing a single unified area”, and that of claim 4 further limits the recited “pressing a top or bottom surface of the electrode assembly by using the pressing unit” of claim 1. Appropriate correction is required.
Claim 6 recites the limitation “respective peripheral ends of the electrode assembly”. There is insufficient antecedent basis for this limitation. The examiner assumes that claim 6 provides a further limitation to the peripheral areas, and more specifically to the outermost edges of the peripheral areas. Appropriate correction is required.
Claim 7 recites the limitation “central part of the electrode assembly” that is of indefinite meaning because the claim that claim 7 depends on recites “a central area” and it is therefore not clear if the central part and the central area are distinct elements from each other. The examiner interprets that the central part and the central area are not distinct from each other for this Office Action. Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cho et al (EP 3340333 A1, which has an English equivalent of US 2018/0254510 A1 that this Office Action cites). Hereinafter referred to as Cho.
Regarding claim 1, Cho discloses a method for manufacturing an electrode assembly (“method for manufacturing a curved battery cell includes applying heat and pressure to an electrode assembly and bending the electrode assembly” [0115]), the method comprising:
preparing an electrode assembly comprising an electrode and a separator (“electrode assembly may have a stacked structure in the state in which the separator is interposed between the plurality of cathodes and anodes” [0089]) and a pressing unit pressing the electrode assembly (“apparatus for forming the curved surface includes an upper jig 310 provided with a convex part 311 having a curvature radius rand a lower jig 320 provided with a concave part 321 having a curvature radius r so that the lower jig 320 may engage with the upper jig 310” [0164]); and
pressing a top or bottom surface of the electrode assembly by using the pressing unit to form a curved surface on the electrode assembly (“to form the curved surface” [0164]), wherein the pressing step comprises:
pressing a plurality of peripheral areas on the top or bottom surface of the electrode assembly using the pressing unit (“electro assembly is embedded in the variable cell case together with the electrolyte solution and is mounted on the concave part 321 of the lower jig 320” [0164] and Fig. 8 where the peripheral sides and bottom surface of the electrode assembly is pressed against the walls of the concave part of the lower jig) without pressing a central area between the plurality of peripheral areas (Fig. 8, which shows the initial conditions of the pressing and that the upper and lower jig does not contact the central part of the electrode assembly), the plurality of peripheral areas being spaced apart from each other (“end parts 111 and 112” [0145], Figs. 5 and 8 indicate that the end parts are on opposite sides of the electrode assembly); and
pressing a single unified area on the top or bottom surface of the electrode assembly (“upper jig 310 falls in the direction of the lower jig 320” [0165] and Fig. 8 shows that the upper jig presses toward the top surface of the electrode assembly), the single unified area comprising the central area and the plurality of peripheral areas (“end parts 111 and 112 of the electrode assembly 110 corresponding to the first outer circumferential side 126 and the third outer circumferential side of the cell case 120 are curved in a direction of the second surface 121” [0145], referencing Fig. 5),
wherein at least one of the plurality of peripheral areas has a line shape (“end parts 111 and 112 of the electrode assembly 110 corresponding to the first outer circumferential side 126” [0145], Fig. 4 where circumferential side 126 is a straight edge of the battery cell shown).
Regarding claim 2, Cho discloses all the limitations for the method of claim 1 as set forth above, and wherein the plurality of peripheral areas comprises a first area and a second area (Fig. 7 where different areas of the curved battery cell are formed by Ra, Rb, and Rc, which are “different curvature radii” [0158]), and during the pressing step, the top or bottom surface of the electrode assembly is pressed so that a lowermost end and the first area of the electrode assembly are formed in parallel to each other (Fig. 7 where the lowermost end of a first area of the battery cell, or the right side of the battery cell with a boundary end at Ra, is parallel to the right side of the battery as it is directly adjacent to the area), and the lowermost end and the second area of the electrode assembly are formed in parallel to each other (“the electrode assembly and the cell case may be curved to be symmetrical with each other with respect to the center of the battery cell” [0086], which is equivalent to Ra and Rc being equal to each other and therefore parallel to each other and Rc is directly adjacent and therefore parallel to a second area of the battery cell, or the left side of the battery cell).
Regarding claim 3, Cho discloses all the limitations for the method of claim 1 as set forth above, and wherein during the pressing step, the pressing of the single unified area on the top or bottom surface of the electrode assembly is performed after the pressing of the plurality of peripheral areas ([0164]-[0165] and Fig. 8 where upper jig 310 falls onto the top surface of the electrode assembly after the electrode assembly is pressed into the lower jig 320).
Regarding claim 4, Cho discloses all the limitations for the method of claim 1 as set forth above, and wherein, during the pressing step, the top or bottom surface of the electrode assembly is pressed so that a lowermost end and the single unified area of the electrode assembly are formed in parallel to each other, or the lowermost end of the electrode assembly matches the single unified area (Rb Fig. 7, which is the lowermost end of the central area of the battery cell shown and is parallel to the central area as Rb is the radius of curvature at the central part of the battery and correlates to the line of bending that intersects perpendicularly to the battery cell’s length).
Regarding claim 5, Cho discloses all the limitations for the method of claim 1 as set forth above, and wherein the plurality of peripheral areas are symmetrical to each other with respect to a lowermost end of the electrode assembly (“the electrode assembly and the cell case may be curved to be symmetrical with each other with respect to the center of the battery cell” [0086], which is equivalent to Ra and Rc being equal to each other and therefore parallel to each other).
Regarding claim 6, Cho discloses all the limitations for the method of claim 1 as set forth above, and wherein a sum of lengths of outermost parts of the electrode assembly between the plurality of peripheral areas and respective peripheral ends of the electrode assembly is between 5% and 30% of a total length of the electrode assembly (“the curvature radii at the central part and the end part may be configured differently in the range of 10% to 50%” [0078] where the disclosed range for the percentage of the peripheral areas overlaps the claimed range between 10% to 30%).
Regarding claim 7, Cho discloses all the limitations for the method of claim 1 as set forth above, and wherein a length of a central part of the electrode assembly between the plurality of peripheral areas is between 30% and 90% of a total length of the electrode assembly (“the curvature radii at the central part and the end part may be configured differently in the range of 10% to 50%” [0078] where the disclosed range for the percentage of the central part overlaps the claimed range between 30% to 50%).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLENE BERMUDEZ whose telephone number is (571)272-0610. The examiner can normally be reached M-F generally 8 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303) 297-4684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLENE BERMUDEZ/Examiner, Art Unit 1721                                                                                                                                                                                                        
/DUSTIN Q DAM/Primary Examiner, Art Unit 1721